Order entered October 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00476-CR

                       DANIEL RODRIGUEZ SALDANA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-47041-U

                                            ORDER
       Before the Court is court reporter Sasha Brooks’ October 1, 2019 request for two

additional days in which to file the reporter’s record. We GRANT the request. The reporter’s

record received on October 3, 2019 has been filed as of that date.



                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE